Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garland Phillips on 7/29/22.

				        Claims
1.	(Currently Amended) A wafer acceptance test module for a static memory function test, wherein the wafer acceptance test module includes a reduced instruction built-in self-test circuit formed on a wafer and consisting of test patterns, and the reduced instruction built-in self-test circuit is configured for performing a function test for a static memory formed on the wafer;
the static memory includes a memory cell array, an address decoder, a data input port, and a sense amplifier;
the reduced instruction built-in self-test circuit includes a ring oscillator, a frequency divider, a counter, and a data latch and comparator;
the reduced instruction built-in self-test circuit works under a DC voltage provided by wafer acceptance test equipment;
the ring oscillator and the frequency divider are used to form an internal clock signal;
the counter is used for count for the internal clock signal, and the count is used as input signal of each of the address decoder and the data input port; and a most significant bit of the counter is used as a read-write control signal;
the data latch and comparator is connected to an output terminal of the address decoder and an output terminal of the sense amplifier, and the data latch and comparator is used for comparing an output signal of the address decoder and an output signal of the sense amplifier and determine whether a test result is successful based on a comparison result;
wherein the counter is formed by connecting n + 1 flip-flops, output signals of 1 to n-position flip-flops form an n-bit count, and an output signal of an n + 1 position flip-flop forms the read-write control signal;
wherein when the output signal of the n + 1 position flip-flop is 0, the read-write control signal is a write signal, a write operation is performed on the memory cell array under the control of the write signal, and in the write operation, the count is gradually increased from 0 and data corresponding to the count is sequentially written in a same address as the count; [[and]]
wherein when the output signal of the n + 1 position flip-flop is 1, the read-write control signal is a read signal, a read operation is performed on the memory cell array under the control of the read signal, and in the read operation, the count is gradually increased from 0 and the data in the same address as the count is sequentially read by the sense amplifier; and
when the reduced instruction built-in self-test circuit performs the function test on the static memory formed on the wafer, the reduced instruction built-in self-test circuit first performs the write operation and then the read operation, and a result of the read operation is output as the output signal of the sense amplifier to the data latch and comparator for comparison to determine whether the test result is successful based on the comparison result.

9.	(Currently Amended) A wafer acceptance test method for a static memory function test, wherein during a wafer manufacturing process, when a static memory is formed on a wafer, a step of forming a wafer acceptance test module on the wafer is further included, the wafer acceptance test module includes a reduced instruction built-in self-test circuit formed on the wafer and consisting of test patterns, and the reduced instruction built-in self-test circuit is configured for performing a function test for the static memory;
the static memory includes a memory cell array, an address decoder, a data input port, and a sense amplifier;
the reduced instruction built-in self-test circuit includes a ring oscillator, a frequency divider, a counter, and a data latch and comparator;
the reduced instruction built-in self-test circuit works under a DC voltage provided by wafer acceptance test equipment;
the ring oscillator and the frequency divider are used to form an internal clock signal;
the counter is used for count for the internal clock signal, and the count is used as input signal of each of the address decoder and the data input port; and a most significant bit of the counter is used as a read-write control signal;
the data latch and comparator is connected to an output terminal of the address decoder and an output terminal of the sense amplifier, and the data latch and comparator is used for comparing an output signal of the address decoder and an output signal of the sense amplifier and determine whether a test result is successful based on a comparison result;
wherein the counter is formed by connecting n + 1 flip-flops, output signals of 1 to n-position flip-flops form an n-bit count, and an output signal of an n + 1 position flip-flop forms the read-write control signal;
wherein when the output signal of the n + 1 position flip-flop is 0, the read-write control signal is a write signal, a write operation is performed on the memory cell array under the control of the write signal, and in the write operation, the count is gradually increased from 0 and data corresponding to the count is sequentially written in a same address as the count; [[and]]
wherein when the output signal of the n + 1 position flip-flop is 1, the read-write control signal is a read signal, a read operation is performed on the memory cell array under the control of the read signal, and in the read operation, the count is gradually increased from 0 and the data in the same address as the count is sequentially read by the sense amplifier; and
when the reduced instruction built-in self-test circuit performs the function test on the static memory formed on the wafer, the reduced instruction built-in self-test circuit first performs the write operation and then the read operation, and a result of the read operation is output as the output signal of the sense amplifier to the data latch and comparator for comparison to determine whether the test result is successful based on the comparison result.


        				      Allowability
Claims 1-2, 4-5, 8-10 and 12-13 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Nakatani - U.S. Pub. No. 2010/0023809) teaches: a memory test circuit which outputs a set signal that is either set to a first set value or a second set value in a cycle of the clock signal, and an OR circuit calculating a logical sum of the set signal and the input signal, each time when the set signal is output from the counter circuit, which outputs a control signal indicating a logical sum of the set signal and the input signal. Further, a test pattern generator circuit generates a test pattern causing the memory to function in each first cycle if a set value of the control signal is the first set value, or generates the test pattern for causing the memory to operate in each second cycle if the set value of the control signal is the second set value.
However, when read as a whole, the prior art does not teach: wherein when the output signal of the n + 1 position flip-flop is 0, the read-write control signal is a write signal, a write operation is performed on the memory cell array under the control of the write signal, and in the write operation, the count is gradually increased from 0 and data corresponding to the count is sequentially written in a same address as the count; wherein when the output signal of the n + 1 position flip-flop is 1, the read-write control signal is a read signal, a read operation is performed on the memory cell array under the control of the read signal, and in the read operation, the count is gradually increased from 0 and the data in the same address as the count is sequentially read by the sense amplifier; and when the reduced instruction built-in self-test circuit performs the function test on the static memory formed on the wafer, the reduced instruction built-in self-test circuit first performs the write operation and then the read operation, and a result of the read operation is output as the output signal of the sense amplifier to the data latch and comparator for comparison to determine whether the test result is successful based on the comparison result.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                        CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
             EA
          7/29/22


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112